6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant states that Byeon does not teach or suggests using a swab to collect bioaerosol and does not teach a size selector and only discloses a single-stage impactor that cannot separate particles of larger size; the applicant states that the present invention has size-selective inlet and an impactor which excludes larger particles. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Due to the amendment of claim 1, the Examiner has relied another prior art (Wang) to teach that it is obvious to one having ordinary skill in the art to use swabs as the bioaerosol receiving element and has relied on another prior art (Peters) to teach and use a size-selective inlet (See detailed rejection below).  Furthermore, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single-stage impactor that cannot separate particles of larger size) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 does not require the impactor element to exclude larger particles, thus prior art not need teach such.  In conclusion, the combination of Byeon, Wang and Peters teach the claim limitations of claim 1 (See detailed rejection below).

Applicant states that Byeon differs from applicants bioaerosol sampler because it collects bioaerosol particles on a swab using a combination of a size selector and an impactor without requiring a gas flow.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., without requiring gas flow) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 is examined under broadest reasonable interpretation along with the use of the transitional phrase “comprising”; meaning that it is open ended and does not exclude other structural aspects or functional limitations.  Furthermore, claim 1 does not contain any limitation in regards to the presence or absence of gas flow for purposes of bioaerosol sampling; therefore, none of the relied prior arts need not teach bioaerosol sampling without requiring gas flow.  In conclusion, the combination of Byeon, Wang and Peters teach the claim limitations of claim 1.

Regarding claim 2, the applicant states that Byeon does not teach that element 400 is detachable.  MPEP 2111 states that  the claims must be given their broadest reasonable interpretation (BRI) in light of the specification.  Byeon states that element 400 opens and closes so that the bio-aerosol collecting means 500 can be replaced.  As seen from Figure 1 of Byeon, it is reasonable to state that element 400 is detachable from the tubular body; if element 400 wasn’t detachable from the tubular body, the bio-aerosol collecting means 500 would not be able to be inserted and fitted within the tubular body (See Figure 1).  Therefore, under BRI, Byeon does teach the element 400 being detachable.

	The Applicant states that Wang does not each or suggest the sampler of amended claim 1 because Wang uses the QuickTake 30 sampler, which is a sampling pump, to collect bioaerosol; which is in contrast to the Applicant’s sampler which comprises a size selective unit, an impactor, and a bioaerosol receiving element holder to place the swab, and the bioaerosols are collected directly onto the swab head using the impactor. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Wang was merely relied on to teach that is well know in the art to use swabs for the purposes of the sampling the bioaerosols; not to incorporate each structural aspect of the sampler of Wang into the sampler of Byeon (see the detailed rejection below).  For such purposes, the combination of Byeon, Wang and Peters teach the claim limitations of claim 1.

Regarding claim 6, the Applicant states that Peters does not teach the use of a swab as a bioaerosol receiving element and that Peters sampler is structurally different from the instant application sampler; it uses a diffusion stage comprising nylon-mesh screens, which are not present in Applicant’s sampler. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Wang was already brought in to teach the usage of swabs for the purposes of bioaerosol sampling; therefore, Peters does not need teach swab.  Peters was relied on to teach the size selective inlet used in a sampler for sampling bioaerosols; not to incorporate all the structural components of Peters into the sampler of Byeon.  The reasoning of incorporating the size selective inlet into the sampler of Byeon is stated below in details.  Therefore, the combination of Byeon, Wang and Peters teach the claim limitations of claim 6.

In regards to claims 8-11, the Applicant states that there is no teaching or suggestion of using swab as a bioaerosol receiving element with an ATP bioluminescence assay.  However, not of claim 8-11 are directed or contain the subject matter of with an ATP bioluminescence assay.  Therefore, it is unclear what Applicants arguments are referred to.
In regards to claims 8-11, the Applicant states Peters does not teach the use of both a size-selective inlet and an impactor for sample collection; that Peters teaches only one size impactor and that the sampler of Peters includes a diffusion stage comprising  nylon-mesh screens, which is not present in the Applicants sampler.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., only one size impactor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  None of the claims are directed to different sizes of impactors or multiple impactors of different sizes; therefore, none of the prior need to teach such subject matter.  Furthermore, Peters does teach using both a size-selective inlet (100; [0038]) and an impactor (230 and 232; [0047]) for sample collection ([0044]).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Peters was merely relied on the size-selective inlet which is used in bioaerosol sampling being implemented in Byeons sampler (see the detailed description below).  The combination does not incorporate each structural component of Peters into Byeon’s sampler.  Therefore, the combination of Byeon, Wand and Peters teach the claim limitations of claims 8-11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Byeon (KR 101754794; Original document and English machine translation provide by the Examiner) in view of Wang et al. (“In Situ Rapid Evaluation of Indoor Bioaerosols Using an ATP Bioluminescence Assay”; hereinafter “Wang”; 2013)in further view of Peters et al. (US 20130220034; hereinafter “Peters”).
Regarding claim 1, Byeon teaches a sampler (Figure 1) for collecting bioaerosols (Abstract; Page 3), wherein the sampler (Figure 1) comprises:
a) a bioaerosol receiving element (500 and portion of 410 located between 500 and 400; Figure 1) with a tip (500; Figure 1), which can capture a bioaerosol sample (Pages 3-4) onto the tip (500) of the bioaerosol receiving element (500 and portion of 410 located between 500 and 400; Figure 1);
 c) an impactor element (200 and 210-211; Figure 1) with suitable size to allow the bioaerosol sample to pass (Page 3), wherein the impactor element (200 and 210-211) comprises an impactor nozzle plate (200; Figure 1) and an impactor housing (210-211; Figure 1); and
 d) a bioaerosol receiving element holder (tubular body and element 400; See annotated Figure 1) comprising a chamber (the tubular body has an internal chamber where 500 and portion of 410 located between 500 and 400 is placed in; See annotated Figure 1) that hosts the bioaerosol receiving element (500 and portion of 410 located between 500 and 400; Figure 1); 
wherein the impactor element (200 and 210-211; Figure 1) separates the bioaerosol receiving element (500 and portion of 410 located between 500 and 400; Figure 1) and an outside environment from where the bioaerosol sample is collected (the elements 200 and 210-211 separate 500 and portion of 410 located between 500 and 400 from the outside surrounding environment where the bioaerosol sample is collected from; See Figure 1).
Byeon teaches the bioaerosol receiving element and the impactor element but does not expressly teach the bioaerosol receiving element being a swab; a size-selective inlet and the impactor element is connected to the size-selective inlet.
However, Wang teaches the bioaerosol receiving element (Page 923, section “Monitoring of Microbial activity”) is a swab (Page 923, section “Monitoring of Microbial activity”) configured to collect the bioaerosol sample (Page 923, section “Monitoring of Microbial activity”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Wang’s swab as Byeon’s bioaerosol receiving element to collect the bioaerosol sample because swabs, such as aseptic cotton swabs, are inexpensive and easy to obtain since they are widely used in the medical industry, making the system easier to use and increasing the reliability of the system.

The combination of Byeon and Wand teach the impactor element but does not expressly a size-selective inlet and the impactor element is connected to the size-selective inlet.
However, Peters teaches a size-selective inlet (100; Figures 1-3) and the impactor element (230 and 232; Figure 3) is connected to the size-selective inlet (Figure 3 demonstrates the size-selective inlet 100 connected to the elements 230 and 232).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Peters’ size-selective inlet attached to Byeon’s impactor element since it aids in filtering and/or removing unwanted particles that are larger than a selected respirable sampler criterion and transport a respirable fraction of the desired particles at the time of sampling, thus increasing the performance and reliability of the sampler (See Peters [0005, 0038, 0041]).


    PNG
    media_image1.png
    939
    1408
    media_image1.png
    Greyscale



Regarding claim 2, Byeon teaches wherein the bioaerosol receiving element holder (tubular body and element 400; See annotated Figure 1) further comprises a detachable first section (element 400 is detachable from the tubular body in order to replace 500, if need be; Page 4; See annotated Figure 1) and a second section (tubular body; See annotated Figure 1), wherein the first section (400) is configured to hold an opposite side (opposite side of 410 that is held by element 400; See Figure 1) of the tip (500) of the bioaerosol receiving element (500 and portion of 410 located between 500 and 400) and is configured to load and unload (element 400 permits the element 500 being replaced; therefore, element 400 permits loading and unloading of 500 and portion of 410 located between 500 and 400; Page 4) the bioaerosol receiving element (500 and portion of 410 located between 500 and 400), wherein the second section (tubular body; See annotated Figure 1) has a first end (See annotated Figure 1) with a hole (opening/hole where element 500 is placed in; See Figure 1) to allow the tip (500) to contact the impactor element (the hole in the tubular body where the tip 500 is placed in permits contact between the tip 500 and the impactor element 200 and 210-211 through a interface; See annotated Figure 1) and a second end (See annotated Figure 1) to attach to the detachable first section (element 400 attaches to the second end of the tubular body; See annotated Figure 1) of the bioaerosol receiving element holder (tubular body that has inlet 110 and element 400; Figure 1).

Regarding claim 4, Byeon teaches wherein the impactor nozzle plate (200; Figure 1) has a plurality of holes (See annotated Figure 1 below).

    PNG
    media_image2.png
    936
    1398
    media_image2.png
    Greyscale



Regarding claim 5, Byeon teaches wherein the plurality of holes (See annotated Figure 1 above) are evenly distributed from the center (the plurality of holes of the plate 200, which are indicated by the arrows, are evenly distributed from the center of the plat 200; See Figure 1) of the nozzle plate (200; See Figure 1).

Regarding claim 6, Byeon teaches wherein the bioaerosol receiving element holder (tubular body and element 400; See annotated Figure 1) further comprises an outlet (the tubular body of the bioaerosol receiving element holder has an outlet 310; See Figure 1) configured to be connected to a pump (the outlet 310 is connected to pump 300; See Figure 1).
The combination of Byeon, Wang and Peters teaches the pump but does not expressly teach a vacuum pump.
However, Peters further teaches a vacuum pump (526; Figure 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Peters’ vacuum pump as Byeon, Wang and Peters’s pump since it known in the art use vacuum pumps along with impactor stages when it comes to environmental sampling; it is also known that vacuum pumps are easy to use, have long operating lives and are easy to maintain, making them a reliable component when it comes to airborne sampling.

Regarding claim 8, the combination of Byeon, Wang and Peters teach the plurality of holes but does not expressly teach the holes having a nozzle diameter of 0.2-0.8mm.
However, Peters further teaches the diameter of the holes is 0.2-0.8mm (the width, i.e. diameter, of the acceleration nozzles, plurality of holes, are 0.053 cm (0.53mm); [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Peters’ diameter size implemented to Byeon, Wang and Peters’s plurality of holes since the diameter of the plurality of holes will determine how fast the particles will reach the particle collecting portion and thus will play a very important role in the impactor stage/element operating in a more efficient manner (See Peters [0054]). 

Regarding claim 9, the combination of Byeon, Wang and Peters teach the impactor element but does not expressly teach the impactor element has d50 of 0.2-0.8µm.
However, Peters further teaches the impactor element has d50 of 0.2-0.8µm (300nm = 0.3µm; [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Peters’ d50 of 0.2-0.8µm as the cutoff diameter of Byeon, Wang and Peters’s impactor element since the desired cutoff diameter (d50) aids and ensures that the diffusion stage operates at a collection efficiency that matches the selected sampling criterion (See Peters [0053]).

Regarding claim 10, the combination of Byeon, Wang and Peters teaches the impactor element having a d50 of 0.2-0.8µm but does not expressly teach the d50 of 0.5-0.6 µm.
However, one of ordinary skill in the art would have the requisite skill to modify the d50 of the impactor element, such as having a d50 of 0.5-0.6 µm, in order to achieve a certain 50% cutoff diameter to ensure that that diffusion stage operates at a collection efficiency that matches the selected sampling criterion, as suggested by Peters on [0054]. 
Furthermore, the original disclosure has failed to provide any explanation why the d50 of 0.5-0.6 µm is significant and/or critical in the apparatus.  The courts have ruled that the particular configuration of an apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive  evidence that the particular configuration of the apparatus was significant.

Regarding claim 11, the combination of Byeon, Wang and Peters teaches wherein the size-selective inlet (100; Figures 1-3: Peters) is a respirable cyclone ([0038]: Peters).

Regarding claim 12, Byeon teaches a non-cultivation bioaerosol detection method (Abstract) comprising: collecting a bioaerosol sample (Pages 4-5) with the sampler of claim 1 (See rejection of claim 1 above); and measuring the bioaerosol sample concentration (See Page 5) with adenosine triphosphate (See page 5). 
The combination of Byeon, Wang and Peters teach using adenosine triphosphate to measure the bioaerosol sample concentration but does not expressly teach using adenosine triphosphate (ATP) bioluminescence assay to measure the concentration.
However, Wang further teaches using adenosine triphosphate (ATP) bioluminescence assay (Title; Abstract) to measure the concentration (Title; Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s adenosine triphosphate (ATP) bioluminescence assay to determine Byeon, Wang and Peters’s bioaerosol sample concentration as it is known to be simpler, easier to operate and more cost-effective that other known methods and since the ATP bioluminescence technique is capable of instantaneously detecting microbial activity in a desired environment (See Wang Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856